DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/07/2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1, 3-6, 9, 10, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Park et al. (US Pub. 20150261029) teaches (in figures 1-4B and 6A-6B) a liquid crystal display device, comprising: a first flexible substrate (110 see paragraph 58); a plurality of first spacers (145 and 146) disposed on the first flexible substrate; a second flexible substrate (310 see paragraph 65) disposed opposite to the first flexible substrate; a plurality of second spacers (331 and 332) disposed on the second flexible substrate; and a liquid crystal layer disposed between the first flexible substrate and the second flexible substrate (see paragraph 46) wherein at least one of the plurality of first spacers (145) has a corner with an inner side of the corner (side facing 331) and an outer side of the corner (side facing away from 331)(see figures 6A-6B and paragraph 96).
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which “a radius of curvature of an inner side of the corner is greater than a radius of curvature of an outer side of the corner” in combination with the other required elements of claim 1.
Claims 3-6, 9, 10, and 17-20 are allowable by virtue of their dependency. 

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 03/07/2021, with respect to claims 1, 3-6, 9, 10, and 17-20 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 and 103 of claims 1, 3-6, 9, 10, and 17-20 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALEXANDER P GROSS/Examiner, Art Unit 2871